                                


Exhibit 10.2



TRANSITION AGREEMENT AND RELEASE

THIS TRANSITION AGREEMENT AND RELEASE (the “Agreement”) is entered into as of
February 4, 2019 (“Execution Date”) by Paul Sechrist (“Executive”) and Coherent,
Inc. for and on behalf of itself and its predecessors, successors, assigns,
parents, subsidiaries, branches, affiliated entities and related entities
(collectively, “Company”). Executive and Company are collectively referred to in
this Agreement as the “Parties.”
WHEREAS, Executive has been employed by the Company, and Executive’s employment
relationship with the Company will be terminated and Executive will retire as of
September 30, 2021 (the “Separation Date”);
WHEREAS, Executive effective on September 29, 2019 (“Transition Date”) will
transition to the role of Special Advisor to the Chief Executive Officer;
WHEREAS, the Company wishes to set forth the terms of Executive’s role as
Special Advisor to the Chief Executive Officer in exchange for the agreements
expressed herein;
WHEREAS, this Agreement sets forth the terms and conditions of Executive’s role
as Special Advisor to the Chief Executive Officer and any continuing obligations
of the parties to one another following the end of the employment relationship;
WHEREAS, each of the undersigned parties to this Agreement has had ample
opportunity to review the facts and law relevant to this issue, has consulted
fully and freely with competent counsel of its choice if desired, and has
entered this Agreement knowingly and intelligently without duress or coercion
from any source and Executive has had a reasonable time in which to consider
whether to sign this Agreement.
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:
1.Cooperation and Provision of Services. From the Transition Date through the
Separation Date, Executive shall perform such strategic and other services
reasonably requested by the Chief Executive Officer, with such services not to
exceed twenty-five hours per month. Executive agrees to fully cooperate with the
orderly transfer of his responsibilities as the Company may direct, including,
without limitation, after the Separation Date: (i) assisting in the transition
of his duties to those who will assume his duties; (ii) complying with any
reasonable Company request for information after the Separation Date; (iii)
making himself reasonably available in connection with any and all claims,
disputes, negotiations, investigations, and lawsuits or administrative
proceedings involving the Company or its affiliates; and (iv) providing thorough
and accurate information or documents, providing truthful declarations or
statements to the Company or its affiliates, meeting with attorneys or other
representatives of the Company or its affiliates, preparing for and giving
thorough and truthful testimony, and/or otherwise cooperating in the
investigation, defense or prosecution of proceedings involving the Company.


 

--------------------------------------------------------------------------------

                                


Exhibit 10.2


2.    Payments by the Company. In consideration for (i) the Executive’s
execution, without revocation, and compliance with this Agreement, including the
release of claims below, (ii) Executive’s execution of the Release no earlier
than the day following the Transition Date, (iii) Executive not revoking the
Release prior to the eighth day following such execution and (iv) Executive
providing the services set forth in paragraph 1 and provided that the Company
does not terminate Executive’s employment for Cause, the Company will provide
Executive with a base salary at a rate no less than that base salary in effect
on the Execution Date for the period from the Transition Date through the
Separation Date and Executive shall continue to vest in Executive’s outstanding
equity awards under the Company’s 2011 Equity Incentive Plan according to their
terms during the period from the Transition Date through the Separation Date
(such base salary and continued vesting, collectively, “Benefits”). Executive
acknowledges and understands that such Benefits will be reduced by any and all
applicable federal, state, or local payroll tax withholding or other authorized
deductions permitted by applicable law. Executive also acknowledges and
understands that this Agreement provides no other rights to compensation or
benefits for the period from the Transition Date through the Separation Date.
Executive acknowledges that the Benefits provided to Executive as set forth
above are greater than the sum to which Executive is otherwise entitled to
receive without executing this Agreement, and Executive agrees that these
Benefits are in excess of those to which Executive is otherwise entitled without
a release of claims under the Company’s policies and procedures, or under any
law, agreement or plan, written, oral or implied.
3.    Employment Separation Date and Certain Requirements. Executive’s
employment relationship with the Company will be terminated as of the Separation
Date, unless earlier terminated by the Company for Cause (as hereafter defined).
The period of Executive’s employment relationship with the Company is herein
referred to as the “Term”. Executive understands and agrees that the terms
contained in this Agreement are offered by the Company contingent upon
Executive’s fulfillment of his obligations under this Agreement including,
without limitation, serving as a special advisor to the Chief Executive Officer
and cooperation in an orderly transition of Executive’s duties and execution and
nonrevocation of the release contained within this Agreement and the execution
and nonrevocation of the General Release of Claims attached hereto as Exhibit A
(“Release”). For purposes of this Agreement, “Cause” means (i)(A)
non-performance of Executive’s duties as defined in Section (1) or breach of the
provisions of this Agreement; (B) misconduct or gross negligence in the
performance of Executive’s duties; (C) Executive’s refusal or failure to adhere
to any policy of the Company or any of its affiliates or follow any lawful
directive of the Chief Executive Officer; or (D) Executive’s engagement in
conduct that discriminates or harasses another employee or contractor of the
Company or any of its affiliates on the basis of gender, race, color, creed,
religion, sexual orientation, marital status, veteran status, or any other
category protected by applicable law; (ii) Executive’s breach of a fiduciary
duty owed to the Company or any of its affiliates; (iii)(A) Executive’s
commission of a felony; (B) Executive’s misappropriation (or attempted
misappropriation) of any of the funds, information, or property of the Company
or any of its affiliates; or (C) Executive’s commission of any other act or
omission involving theft, moral turpitude, misappropriation, embezzlement, fraud
or dishonesty; or (iv) other misconduct or negligence by Executive that has
caused or is likely to cause an adverse impact, monetary, reputational or
otherwise, to the Company or any of its affiliates or on Executive’s ability


2

--------------------------------------------------------------------------------

                                


Exhibit 10.2


to effectively perform Executive’s duties with the Company or any affiliate, as
determined in good faith by the Board of Directors of the Company.
4.    Valid Consideration. Executive and Company agree that the Benefits
described in paragraph 2 are in excess of those required by the Company’s
policies or procedures or by any pre-existing contractual obligation of the
Company or by any statute, regulation or ordinance, and such excess amounts are
offered by the Company solely as consideration for this Agreement. In the event
Executive fails to abide by the terms of this Agreement, the Company may elect,
at its option and without waiver of other rights or remedies it may have, not to
pay or provide any excess Benefits, and if in breach of Section (5) to seek to
recover previously paid excess Benefits.
5.    Noncompetition and Reaffirmation of Restrictive Agreements. Executive
acknowledges the goodwill the Company has built up in conjunction with its
business operations, at significant time and expense to the Company. Employee
therefore agrees that, during the Term, unless agreed to in writing by the Chief
Executive Officer of the Company, Employee will not, directly or indirectly,
whether through his own business, or as an employee, salesman, consultant,
independent contractor, officer or director, or otherwise, for any person or
entity, aid or assist in any manner, any person or entity that engages in a
business which is which is competitive with the current or reasonably
anticipated business of the Company, including, without limitation, the laser
industry or the photonics industry; provided, however, Employee may own,
directly or indirectly, solely as an investment, securities of any company which
is registered on any national securities exchange or actively traded in a
generally recognized over the counter market so long as Employee owns less than
two percent (2%) of the outstanding securities of such company. Executive
expressly reaffirms and incorporates as part of this Agreement the Employee
Agreement dated June 22, 1998 (“Employee Agreement”).
6.    Waiver and Release. To the extent permitted by applicable law, in exchange
for the consideration provided in this Agreement, Executive, for himself and his
heirs, executors, representatives, agents, insurers, administrators, successors
and assigns (collectively, “Releasors”) irrevocably and unconditionally fully
and forever waives, releases and discharges the Company and each and all of its
present and former officers, agents, directors, managers, employees,
representatives, affiliates, shareholders, attorneys, members, and each of their
successors and assigns, and all persons acting by, through, under or in concert
with, and individually in their official capacities (collectively, “Releasees”)
from any and all claims, demands, actions, causes of action, obligations,
judgments, rights, fees, damages, liabilities and expenses (inclusive of
attorneys’ fees) of any kind whatsoever, whether known or unknown (collectively,
“Claim” or “Claims”), including, without limitation, any Claims under any
federal, state, local or foreign law, that Releasors may have, have ever had or
may in the future have arising out of, or in any way related to Executive’s
hire, benefits, employment, termination or separation from employment and any
actual or alleged act, omission, transaction, practice, conduct, occurrence or
other matter that existed or arose on or before the date of his execution of
this Agreement, including, but not limited to any claims, under (as amended) the
United States Constitution, Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the Equal
Pay Act, the Employee Retirement Income Security Act (with respect to unvested
benefits), the Civil Rights Act of 1991, 42 U.S.C. section 1981, the
Sarbanes-Oxley Act of 2002, the Worker Adjustment and Retraining


3

--------------------------------------------------------------------------------

                                


Exhibit 10.2


Notification Act, the Family Medical Leave Act, the Rehabilitation Act, the
Occupational Safety and Health Act, the Fair Labor Standards Act, the California
Fair Employment and Housing Act, the California Family Rights Act, the
California Business and Professions Codes, Civil Code, Labor Code, and
Government Code, and/or any other federal, state or local law (statutory,
regulatory or otherwise) that may be legally waived and released and any common
law tort and/or contract claims, including, but not limited to, any claims of
wrongful discharge, defamation, emotional distress, tortious interference with
contract, invasion of privacy, nonphysical injury, personal injury or sickness
or any other harm.
Nothing in this Agreement will be construed to (i) limit or affect Executive’s
right to challenge the validity of this release; (ii) in any way interfere with
Executive’s right and responsibility to give truthful testimony under oath; or
(iii) prohibit Executive from participating in an investigation, filing a charge
or otherwise communicating with any federal, state or local government office,
official or agency, including, but not limited to, the Equal Employment
Opportunity Commission, Department of Labor, National Labor Relations Board, or
the Securities and Exchange Commission. However, Executive expressly promises
never to seek or accept any compensatory damages, back pay, front pay, or
reinstatement remedies with respect any Claim that Executive has released in
this Agreement. Furthermore, this waiver and release of claims excludes, and
Executive does not waive, release or discharge, any claims under state workers’
compensation or unemployment laws Executive has against the Company and/or any
claims by Executive that cannot be released by a private settlement agreement.
In addition, nothing in this Agreement is intended to affect or to waive any of
Executive's vested rights under the Coherent, Inc. 401(k) Retirement Plan or the
Coherent, Inc. Deferred Compensation Plan.
7.    Unknown Claims. Executive agrees that his waiver and release of claims
extends to all Claims of every nature and kind, known or unknown, suspected or
unsuspected, past or present, arising from or attributable to Executive’s
employment or separation of employment with the Company. Executive therefore
waives the protection of California Civil Code section 1542 or any analogous
state law or federal law or regulation. Section 1542 reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
8.    Resignation from All Positions. Effective as of 5:00 p.m. on September 27,
2019 (California time), Executive hereby resigns from any and all positions he
holds with the Company except for the position of Special Advisor to the Chief
Executive Officer of the Company, and will not thereafter represent himself as
being an executive officer of the Company for any purpose. After the Separation
Date, Executive will not represent himself as being an executive officer,
officer, attorney, agent or representative of the Company for any purpose.
9.    Confidential Information and Non-Solicitation.
A.
Executive understands and agrees that, by reason of his employment by the
Company, Executive had access to confidential, proprietary and secret



4

--------------------------------------------------------------------------------

                                


Exhibit 10.2


information, documents, materials and other information, in tangible and
intangible form about the Company, its business, its customers and its methods
of operation (collectively, “Confidential Information”), including but not
limited to all trade secrets, confidential knowledge, data or other proprietary
information relating to products, processes, know-how, designs, formulas,
developmental or experimental work, computer programs, technology, products,
product specifications, techniques, inventions, discoveries, improvements,
research, test results, databases, other original works of authorship, customer
lists or other information related to customers or prospective customers,
marketing, sales and business plans, strategies, forecasts, budgets,
projections, other financial information, cardholder information, or other
information pertaining to any business of the Company or any of its employees,
customers, clients, members, joint ventures, vendors, licensees, consultants or
third parties with whom it does business. Executive understands that the above
list is not exhaustive, and that Confidential Information also includes other
information that is marked or otherwise identified as confidential or
proprietary, or that would otherwise appear to a reasonable person to be
confidential or proprietary in the context and circumstances in which the
information is known or used.
Executive will treat all Confidential Information as strictly confidential and
will not disclose or use any Confidential Information that Executive acquired,
developed or created by reason of Executive’s employment, except (i) if
compelled by a valid subpoena or as otherwise required by law, but, in any such
case, and to the extent permitted by law, only after providing the Company with
prior written notice as soon as practicable and with reasonable opportunity to
contest such subpoena or other requirement for information, (ii) for information
that is or becomes publicly available other than through Executive’s breach of
any of Executive’s obligations to the Company, (iii) pursuant to paragraph 13
below, or (iv) pursuant to 18 U.S.C. section 1833(b) described below.
B.
Notwithstanding the nondisclosure obligations contained in paragraph 5.A. and
paragraph 12, pursuant to 18 U.S.C. section 1833(b), Executive understands that
he will not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that is made: (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Executive further understands that if he files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the Company’s trade secret to an attorney and use the trade secret
information in the court proceeding if Executive: (1) files any document
containing the trade secret under seal; and (2) does not disclose the trade



5

--------------------------------------------------------------------------------

                                


Exhibit 10.2


secret, except pursuant to court order. Executive understands that in the event
it is determined that disclosure of Company trade secrets was not done in good
faith as described in this paragraph 5.B, Executive may be subject to
substantial damages, including punitive damages and attorneys’ fees.
C.
In addition, Executive will not, directly or indirectly, use Confidential
Information to solicit, induce or influence any customer, supplier, lender,
lessor or any other person having a business relationship with the Company to
discontinue or reduce the extent of such relationship. For the Term and through
the period ending on the twelve-month anniversary of the Separation Date (the
“Restricted Period”), Executive will not, without the prior written consent of
an officer of the Company of at least Senior Vice President rank, disrupt,
damage or interfere with the Company’s business by directly or indirectly,
recruiting, soliciting, or otherwise inducing or influencing any person who is
employed by the Company in a managerial capacity in the management, design,
production, operation, technology, sales or marketing areas of the Company or
any person who is performing any of the above functions for the Company as an
independent contractor to discontinue such employment or other relationship.
Nothing set forth in this Agreement prohibits Executive from being employed by
or engaged in a competing business without using Coherent’s Confidential
Information.

D.
Executive further understands and acknowledges that this Confidential
Information and the Company’s ability to reserve it for the exclusive knowledge
and use of the Company is of great competitive importance and commercial value
to the Company, and that improper use or disclosure of the Confidential
Information by Executive might cause the Company to incur financial costs, loss
of business advantage, liability under confidentiality agreements with third
parties, civil damages and criminal penalties. Executive further agrees that a
breach of this paragraph by him may give rise to an irreparable injury to the
Company, which may not be adequately compensated by damages. Accordingly, in the
event of a breach or threatened breach by Executive of this paragraph, the
Company will be entitled to injunctive relief in addition to any damages to
which it may be entitled and Executive expressly waives the requirement of any
posting of a bond in such action.

10.    Inventions. In exchange for receiving the benefits set forth in this
Agreement, Executive hereby assigns to the Company, or its designee, all of
Executive’s right, title and interest throughout the world in and to any and all
inventions, original works of authorship, designs, trademarks, formulae,
processes, domain names, databases (and their contents), developments, concepts,
know-how, improvements of trade secrets, whether or not patentable or
registrable under patent, copyright, trademark or similar laws, (“Inventions”)
which Executive solely or jointly conceived or developed or reduced to practice,
or caused to be conceived or developed or reduced to practice, during
Executive’s employment with the Company. Executive acknowledges and agrees


6

--------------------------------------------------------------------------------

                                


Exhibit 10.2


that Executive does not have any Inventions which were made by Executive prior
to the commencement of Executive’s employment with the Company. Upon request by
the Company, Executive agrees to execute any and all applications, assignments
or other instruments that the Company deems necessary to evidence the foregoing
assignment or to apply for and obtain patents or trademark or copyright
registrations in the United States or any foreign country or otherwise to
protect the Company’s interest in this Agreement (without additional
compensation to Executive). Furthermore, Executive hereby appoints each of the
Company’s managers, acting severally, as Executive’s attorney-in-fact to execute
such documents on Executive’s behalf. Executive understands that the provisions
of this assignment of inventions to the Company are limited by Section 2870 of
the California Labor Code, which states the following: 2870.   (a) Any provision
in an employment agreement which provides that an employee shall assign, or
offer to assign, any of his or her rights in an invention to his or her employer
shall not apply to an invention that the employee developed entirely on his or
her own time without using the employer’s equipment, supplies, facilities, or
trade secret information except for those inventions that either: (1) Relate at
the time of conception or reduction to practice of the invention to the
employer’s business, or actual or demonstrably anticipated research or
development of the employer; or (2) Result from any work performed by the
employee for the employer. (b) To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under subdivision (a), the provision
is against the public policy of this state and is unenforceable.
11.    Return of Property. Upon the Separation Date, Executive will return to
the Company all files, memoranda, records, credit cards, pagers, computers,
computer files, passwords and pass keys, card keys, or related physical or
electronic access devices, and any and all other property received from the
Company or any of its current or former executives or generated by Executive in
the course of employment. Upon the Separation Date, Executive will delete all
electronic data and files pertaining to Executive’s job or the Company’s
business operations, existing on Executive’s personal computers, other personal
electronic devices, and on any email account maintained or accessible by
Executive. Without limitation on the foregoing, Executive will upon the
Separation Date return to the Company all of the Company’s property, including
records, vendor/client lists, other lists, data, notes, reports, proposals,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property or
other non-public information, or copies or reproductions of any of the
aforementioned items, electronic devices (including, but not limited to, any
laptop computer, blackberry or similar device, or cellphone), or other documents
or property which, in each case, Executive obtained, received or produced in
connection with his employment with the Company or that was within Executive’s
possession and control.
12.    Non-Disparagement. Subject to paragraph 5.A. above and paragraph 13
below, and except to the extent Executive provides testimony under oath,
Executive will not make any statements, whether orally or in writing, about the
Company or any of its present or former officers, agents, directors, managers,
employees, representatives, affiliates, shareholders, members, or any of their
successors or assigns, or to engage in conduct which could reasonably be
expected to adversely affect the reputation or business of the Company and/or
any of its present or former


7

--------------------------------------------------------------------------------

                                


Exhibit 10.2


officers, agents, directors, managers, employees, representatives, affiliates,
shareholders, members, and each of their successors and assigns.
13.    Permitted Communications. Executive acknowledges that nothing in this
Agreement prohibits or restricts Executive from initiating communications
directly with, responding to any inquiry from, or providing information to or
testimony before, the Securities and Exchange Commission, Department of Justice,
or any other governmental agency or self-regulatory organization, about actual
or potential violations of laws or regulations. Executive further acknowledges
that Executive is not required to obtain the Company’s prior authorization
before engaging in such communications, nor is Executive required to inform the
Company about such communications.
14.    No Admission. The Parties agree and acknowledge that this Agreement, and
compliance with this Agreement, will not be construed as an admission by the
Company of any liability whatsoever, or as an admission by the Company of any
violation of the rights of Executive or any person, or violation of any order,
law, statute, duty, or contract whatsoever against Executive or any person.
15.    Assignment. This Agreement will be binding upon the Parties and upon
their heirs, administrators, representatives, executors, successors, and
assigns, and will inure to the benefit of said parties and each of them and to
their heirs, administrators, representatives, executors, successors, and
assigns. Executive expressly warrants that he has not transferred to any person
or entity any rights, causes of action or claims released in this Agreement. Any
purported assignment by Executive will be null and void.
16.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement will be held as unenforceable and thus stricken, such holding
will not affect the validity of the remainder of this Agreement, the balance of
which will continue to be binding upon the Parties with any such modification to
become a part of, and treated as though originally set forth in, this Agreement.
The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied in this Agreement to the maximum extent permitted by law.
However, if a court should hold that Executive’s waiver and release of claims is
void or voidable, in whole or in part, the Company at its election may recover
the excess Benefits paid or provided under this Agreement.
17.    Entire Agreement. This Agreement, including the Release, sets forth the
entire agreement between the Parties and fully supersedes any and all prior
agreements or understandings, written or oral, between the Parties pertaining to
the subject matter of this Agreement (except that Executive will continue to be
bound by the confidentiality, intellectual property and non-solicitation
provisions of the Employee Agreement and/or any similar agreement previously
executed by Executive will remain fully enforceable and binding on the Parties,
all subject to paragraphs 5.A.


8

--------------------------------------------------------------------------------

                                


Exhibit 10.2


and 13 of this Agreement). Executive acknowledges and confirms that his
participation in the Company’s Change of Control Severance Plan will cease as of
September 28, 2019. Executive represents and acknowledges that in executing this
Agreement Executive did not rely and has not relied upon any representation or
statement made by the Company or by any of the Company’s agents, attorneys, or
representatives with regard to the subject matter, basis or effect of this
Agreement or otherwise, other than those specifically stated in this written
Agreement. This Agreement may be modified only in a written document signed by
the Parties and referring specifically to this Agreement.
18.    Governing Law. This Agreement will be interpreted in accordance with the
plain meaning of its terms and not strictly for or against any of the Parties.
Except to the extent that federal law applies, this Agreement is entered into
under California law and will be construed and governed under the laws of the
State of California
19.    Arbitration and Equitable Relief.
A.
The Company and Executive agree that any dispute or controversy arising out of,
in relation to, or in connection with this Agreement, or the making,
interpretation, construction, performance or breach thereof, will be finally
settled by binding arbitration in San Francisco, California under the then
current rules of JAMS by one (1) arbitrator appointed in accordance with such
rules. The arbitrator may grant injunctive or other relief in such dispute or
controversy. The decision of the arbitrator, will be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court of competent jurisdiction. The parties agree
that, any provision of applicable law notwithstanding, they will not request and
the arbitrator will have no authority to award, punitive or exemplary damages
against any party. Unless otherwise required by applicable law, the costs of the
arbitration, including administrative and arbitrator’s fees, will be shared
equally by the parties. Each party will bear the cost of its own attorneys’ fees
and expert witness fees.

B.
The parties may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction, or other interim or conservatory
relief, as necessary, without breach of this Agreement and without abridgment of
the powers of the arbitrator.

C.
EXECUTIVE HAS READ AND UNDERSTANDS THIS PARAGRAPH 20. EXECUTIVE UNDERSTANDS THAT
BY SIGNING THIS AGREEMENT, EXECUTIVE WILL BE OBLIGATED TO SUBMIT ANY CLAIMS
ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF, TO BINDING ARBITRATION, EXCEPT AS PROVIDED IN PARAGRAPH 20.B., AND THAT
THIS ARBITRATION CLAUSE



9

--------------------------------------------------------------------------------

                                


Exhibit 10.2


CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE RELATIONSHIP BETWEEN
THE PARTIES.
20.    Taxes. The Company and affiliates make no representations with regard to
the effect on Executive’s federal, state, or local income tax liability with
regard to the Benefits and any other payments or benefits being provided to
Executive. Executive hereby assumes full and sole responsibility for payment of
taxes due, if any, on the consideration tendered herein and further agrees to
defend, indemnify, and hold the Company and its affiliates harmless from and
against any loss, liability, obligation, action, cause of action, claims,
demands, or other expenses of any nature whatsoever, relating to, in connection
with, or arising out of the payment of said taxes and interest, and/or penalties
imposed, arising out of any such tax.
21.    Section 409A. The Company and Executive intend that this Agreement and
the payments provided hereunder be exempt from the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) to the maximum
extent possible, or to the extent Section 409A is applicable to this Agreement,
the Company and Executive intend that this Agreement and any payments thereunder
comply with the deferral, payout and other limitations and restrictions imposed
under Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted, operated and administered in a manner
consistent with such intentions; provided, however that in no event shall the
Company or any of its affiliates (or any of their successors) be liable for any
additional tax, interest or penalty that may be imposed on the Executive
pursuant to Section 409A or for any damages incurred by the Executive as a
result of this Agreement (or the payments hereunder) failing to comply with, or
be exempt from Section 409A. Without limiting the generality of the foregoing,
and notwithstanding any other provision of this Agreement to the contrary if at
the time the Executive’s employment hereunder terminates, the Executive is a
“specified employee” within the meaning of Section 409A, then to the extent
necessary to avoid subjecting the Executive to the imposition of any additional
tax or interest under Section 409A, amounts that would (but for this provision)
be payable within six months following the date of the Executive’s separation
from service shall not be paid to the Executive during such period, but shall
instead be paid in a lump sum on the first payroll date that occurs on or after
the date six months and one day following the date of such Executive’s
separation from service or, if earlier, upon the Executive’s death.
22.    Knowing and Voluntary Acknowledgement. Executive agrees and acknowledges
that: (a) Executive has read the terms of this Agreement and understands all of
its terms; (b) Executive is hereby advised of Executive’s right to consult with
an attorney of his choice prior to executing this Agreement; (c) this Agreement
represents an important legal and binding agreement, that he is executing this
Agreement voluntarily, free from duress, undue pressure or influence, harassment
or intimidation and that he enters into it with full knowledge of its intent and
terms; and (d) he is not waiving or releasing rights or claims that may arise
after his execution of this Agreement.
Executive understands and agrees that Executive has been given at least 21 days
(the “Consideration Period”) within which to consider this Agreement and its
ramifications and discuss the terms of this


10

--------------------------------------------------------------------------------

                                


Exhibit 10.2


Agreement with the Company before executing it. Executive further acknowledges
that any modification of this Agreement, whether material or immaterial, will
not restart or change the Consideration Period.
Executive further understands and agrees that once Executive signs this
Agreement, he will have an additional 7 days in which to revoke his acceptance
of this Agreement. To do so, Executive must provide notice of revocation prior
to the expiration of the 7-day revocation period to Mark Rakic, Senior Vice
President of Human Resources in writing via hand delivery, fax at (408)-764-4820
or by e-mail to Mark.Rakic@coherent.com, if using email, with a copy to
Bret.DiMarco@coherent.com, or to their designated successors. Provided Executive
has not revoked his acceptance of this Agreement during such 7-day revocation
period, this Agreement shall become effective the eighth day after the Executive
signs this Agreement (“Effective Date”).
Executive acknowledges that, even if this Agreement is not executed or is
canceled or revoked by Executive, the provisions of the Employee Agreement, that
otherwise by their terms survive termination of Executive’s employment shall
remain in full force and effect.
23.    Counterparts. This Agreement may be signed in counterparts, each of which
will be deemed an original, but all of which, taken together, will constitute
the same instrument; provided, however, that this Agreement will be of no force
or effect unless executed by both parties.
24.    Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.
COHERENT, INC.
 
PAUL SECHRIST
 
 
 
By:
/s/ John R. Ambroseo
 
/s/ Paul Sechrist
 
John R. Ambroseo


 
 
Its:
President and Chief Executive Officer
 
 
 
 
 
 
Dated:
February 4, 2019
 
Dated:
February 4, 2019







11

--------------------------------------------------------------------------------


        
        


EXHIBIT A
GENERAL RELEASE OF CLAIMS


This General Release of Claims (“Release”) is entered into on the date set forth
below by Paul Sechrist (“Executive”) and Coherent, Inc. for and on behalf of
itself and its predecessors, successors, assigns, parents, subsidiaries,
branches, affiliated entities and related entities (collectively, “Company”). In
consideration for the Benefits set forth in the Transition Agreement and Release
dated ___________________ (“Agreement”) and as a condition to Executive’s right
to receive the Benefits (as described and set forth in the Agreement), Executive
hereby agrees as follows:


1.    Waiver and Release. To the extent permitted by applicable law, in exchange
for the consideration provided in the Agreement, Executive, for himself and his
heirs, executors, representatives, agents, insurers, administrators, successors
and assigns (collectively, “Releasors”) irrevocably and unconditionally fully
and forever waives, releases and discharges the Company and each and all of its
present and former officers, agents, directors, managers, employees,
representatives, affiliates, shareholders, attorneys, members, and each of their
successors and assigns, and all persons acting by, through, under or in concert
with, and individually in their official capacities (collectively, “Releasees”)
from any and all claims, demands, actions, causes of action, obligations,
judgments, rights, fees, damages, liabilities and expenses (inclusive of
attorneys’ fees) of any kind whatsoever, whether known or unknown (collectively,
“Claim” or “Claims”), including, without limitation, any Claims under any
federal, state, local or foreign law, that Releasors may have, have ever had or
may in the future have arising out of, or in any way related to Executive’s
hire, benefits, employment, termination or separation from employment and any
actual or alleged act, omission, transaction, practice, conduct, occurrence or
other matter that existed or arose on or before the date of his execution of
this Release, including, but not limited to any claims, under (as amended) the
United States Constitution, Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the Equal
Pay Act, the Employee Retirement Income Security Act (with respect to unvested
benefits), the Civil Rights Act of 1991, 42 U.S.C. section 1981, the
Sarbanes-Oxley Act of 2002, the Worker Adjustment and Retraining Notification
Act, the Family Medical Leave Act, the Rehabilitation Act, the Occupational
Safety and Health Act, the Fair Labor Standards Act, the California Fair
Employment and Housing Act, the California Family Rights Act, the California
Business and Professions Codes, Civil Code, Labor Code, and Government Code,
and/or any other federal, state or local law (statutory, regulatory or
otherwise) that may be legally waived and released and any common law tort
and/or contract claims, including, but not limited to, any claims of wrongful
discharge, defamation, emotional distress, tortious interference with contract,
invasion of privacy, nonphysical injury, personal injury or sickness or any
other harm.
Nothing in this Release or the Agreement will be construed to (i) limit or
affect Executive’s right to challenge the validity of this release; (ii) in any
way interfere with Executive’s right and responsibility to give truthful
testimony under oath; or (iii) prohibit Executive from participating in an
investigation, filing a charge or otherwise communicating with any federal,
state or local government office, official or agency, including, but not limited
to, the Equal Employment Opportunity Commission, Department of Labor, National
Labor Relations Board, or the Securities


A-1

--------------------------------------------------------------------------------

        
        


and Exchange Commission. However, Executive expressly promises never to seek or
accept any compensatory damages, back pay, front pay, or reinstatement remedies
with respect any Claim that Executive has released in this Release or the
Agreement. Furthermore, this waiver and release of claims excludes, and
Executive does not waive, release or discharge, any claims under state workers’
compensation or unemployment laws Executive has against the Company and/or any
claims by Executive that cannot be released by a private settlement agreement.
In addition, nothing in this Release is intended to affect or to waive any of
Executive's vested rights under the Coherent, Inc. 401(k) Retirement Plan or the
Coherent, Inc. Deferred Compensation Plan.
Executive affirms that he has been paid and/or has received all compensation,
wages, bonuses and/or benefits to which he may be entitled and no other
compensation, wages, bonuses and/or benefits are due to Executive except as
provided in the Agreement. Executive represents that he has reported all
injuries and illnesses arising out of Executive’s employment with the Company;
has been properly provided any leave of absence required by applicable law
because of his or a family members’ health condition or any other qualifying
leave; and has not been subject to any improper treatment, conduct, or actions
due to a request for or taking such leave.
2.    Unknown Claims. Executive agrees that his waiver and release of claims
extends to all Claims of every nature and kind, known or unknown, suspected or
unsuspected, past or present, arising from or attributable to Executive’s
employment or separation of employment with the Company. Executive therefore
waives the protection of California Civil Code section 1542 or any analogous
state law or federal law or regulation. Section 1542 reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
3.    Knowing and Voluntary Acknowledgement. Executive agrees and acknowledges
that: (a) Executive has read the terms of this Release and understands all of
its terms; (b) Executive is hereby advised of Executive’s right to consult with
an attorney of his choice prior to executing this Release; (c) this Release
represents an important legal and binding agreement, that he is executing this
Release voluntarily, free from duress, undue pressure or influence, harassment
or intimidation and that he enters into it with full knowledge of its intent and
terms; and (d) he is not waiving or releasing rights or claims that may arise
after his execution of this Release.
Executive understands and agrees that Executive has been given at least 21 days
(the “Release Consideration Period”) within which to consider this Release and
its ramifications and discuss the terms of this Release with the Company before
executing it. Executive further acknowledges that any modification of this
Release, whether material or immaterial, will not restart or change the Release
Consideration Period.
Executive further understands and agrees that once Executive signs this Release,
he will have an additional 7 days in which to revoke this Release. To do so,
Executive must provide notice of revocation prior to the expiration of the 7-day
revocation period to Mark Rakic, Senior Vice President of Human Resources in
writing via hand delivery, fax at (408)-764-4820 or by e-mail to


A-2

--------------------------------------------------------------------------------

        
        


Mark.Rakic@coherent.com, if using email, with a copy to
bret.dimarco@coherent.com, or their designated successors. Provided Executive
has not revoked this Release during such 7-day revocation period, this Release
shall become effective the eighth day after the Executive signs this Release
(“Release Effective Date”).
IN WITNESS WHEREOF, Executive has executed this Release as of the date indicated
below.
PAUL SECHRIST
 
 
 
 
 
Dated:
 





A-3